Citation Nr: 0617040	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-08 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1977, during which time he served in Vietnam from 
May 1966 to April 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which reopened the claim and denied service connection 
for cause of death, on the merits.  The appellant seeks 
benefits as his surviving spouse.

Irrespective of the RO's October 2002 determination reopening 
the appellant's claim, the Board must adjudicate the initial 
issue of new and material evidence in the first instance, 
because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996), aff'g 8 Vet. App. 1 (1995).  The Board finds 
that the appellant did submit new and material evidence 
during the pendency of the appeal including a private medical 
opinion which states that it is likely as not the veteran 
died from exposure to Agent Orange (the December 1992 
original final rating decision denied service connection for 
cause of death because there was no evidence that the veteran 
had a service-connected condition that contributed to his 
death).

Having reopened the appellant's claim, the Board will address 
its merits.  As the RO adjudicated the reopened claim in the 
October 2002 rating decision and February 2003 statement of 
the case (SOC), the appellant is not prejudiced by the 
Board's own adjudication of the reopened claim at this time.




FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's cause of death was related to his service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2002; a rating 
decision in October 2002; and a statement of the case in 
February 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim for 
service connection on the merits, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
adjudication in the May 2005 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical opinion in conjunction with this claim.  The 
appellant has not referred to any additional, unobtained, 
available, relevant evidence.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.12(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.12(b) 
(2005).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2005).

The appellant's spouse died in June 1992; his certificate of 
death provides that the immediate cause of death was multiple 
pontine lesions; no other causes were identified.  At the 
time of his death, service connection had not been 
established for any disability.

In her substantive appeal, the appellant contends that the 
veteran may have had cancer which began in his lungs, 
secondary to Agent Orange exposure.  A veteran who served in 
the Republic of Vietnam during the Vietnam era is presumed to 
have been exposed to certain herbicide agents (e.g. Agent 
Orange), absent affirmative evidence to the contrary.  38 
U.S.C.A. § 1116 (a) (West 2002); 38 C.F.R. §§ 3.307 
(a)(6)(iii)(2005).  The presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition other than those for which the Secretary has 
specifically determined that a presumption of service 
connection is warranted.  The autopsy report states that the 
veteran's cause of death was multiple pontine lesions, a 
condition that is not associated with exposure to herbicide 
agents.  Therefore the presumption of service connection 
based on exposure to herbicide agents does not apply.  
However, a question has arisen from the medical evidence as 
to whether the veteran may have had lymphoma.  Non-Hodgkin's 
lymphoma is a presumptive condition for those exposed to 
herbicides in service.  However, the evidence does not show 
that the veteran had non-Hodgkin's lymphoma.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the veteran's 
cause of veteran's death.

The veteran's service medical records are void of any 
complaints, symptoms, findings, or diagnoses related to his 
cause of death.

Private medical opinions have been submitted.  However, none 
of the private medical evidence relates that the veteran's 
condition began in service, or in any way links his condition 
to his service.

A private medical opinion of August 2002 provides that it is 
as likely as not that the veteran died from exposure to Agent 
Orange while serving in Vietnam, while a private opinion of 
October 2002 provides that the veteran may have had lymphoma.  
However, neither medical opinion provides competent medical 
evidence linking the veteran's final diagnosis, as listed on 
his certificate of death, to his active duty.

The autopsy report of June 1992 provides pathologic diagnoses 
of infiltrating astrocytoma of brainstem, Grade II-III with 
radiation changes and marked gliosis and mild radiation 
changes of brainstem.  The final autopsy diagnoses are 
respiratory failure, secondary to hyperventilation from 
pontine lesions and multiple pontine lesions, etiology 
undetermined.

In June 2003, a VA medical opinion was provided in which the 
examiner opined that the cause of death was astrocytoma, "an 
independent diagnosis and independent cause of death 
unrelated to Agent Orange and definitely not secondary to any 
lymphoma."  The examiner concluded that there was no 
evidence of lymphoma in the lungs or anywhere else and that 
lymphoma was never discovered or diagnosed.

The Board finds this opinion to be the most persuasive in 
this case.  This examiner reviewed the medical evidence of 
record to offer the opinion regarding any relationship 
between the veteran's cause of death and his service and 
exposure to Agent Orange.  Furthermore, this opinion 
definitely stated that the veteran did not have any lymphoma.  
The October 2002 private opinion that the veteran "may" have 
had a lymphoma is speculative and does not establish that it 
is as likely as not that any non-Hodgkin's lymphoma resulted 
in the veteran's death.

The Board recognizes the appellant's assertion that her 
spouse's death was the result of service.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the appellant is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, her own assertions do not constitute competent 
medical evidence that her spouse's death was related to his 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the appellant's spouse's death.  Service connection 
for the cause of the appellant's spouse's death is denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


